Order and judgment (one paper), Supreme Court, New York County (Stuart C. Cohen, J.), entered March 24, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s determination denying petitioner’s application for accidental disability retirement, denied the application and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that the contrary medical opinion and other evidence presented by petitioner does not establish, as a matter of law, that petitioner’s current, permanent disability is the natural and proximate result of the two line-of-duty injuries he sustained in 1979 and 1985 (see, Matter of Polak v Board of Trustees, 188 AD2d 341). Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.